Citation Nr: 1027557	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1970 to June 1975, 
with prior active service of 16 years and 20 days, as reflected 
on his Form DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected PTSD has manifested itself in depressed mood, chronic 
sleep impairment and mild memory impairment; overall, the 
disability picture has not resulted in occupational and social 
impairment with reduced reliability and productivity, and 
speech/cognitive deficits and panic attacks have not been shown.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  Therefore, since 
the Veteran's claim for service connection for PTSD was granted 
by a rating decision in April 2006, and the Veteran filed a 
notice of disagreement that contests the initial rating assigned 
for that condition in May 2006, VA has no further obligation to 
provide notice under section 5103 on this downstream element of 
the claim.  38 C.F.R. § 3.159(b)(3)(i) (2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the service treatment records and private medical 
records.  The Veteran was given two VA medical examinations in 
connection with his claim.  Statements from the Veteran and his 
representative are associated with the claims file.  Moreover, 
the Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are any 
available additional pertinent records to support the claim.  

Based on the foregoing, the Board is satisfied that the 
originating agency properly processed the Veteran's claim after 
providing the required notice and that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, staged 
ratings are not warranted.

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for PTSD.  A 10 percent rating 
is appropriate when the Veteran has occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.149, Diagnostic Code 9411.

A higher rating of 30 percent is warranted when the Veteran has 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when the Veteran has 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete task); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A higher rating of 70 percent is for application when the Veteran 
has occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is only appropriate when the Veteran has 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

History and Analysis

The Veteran submitted a record provided by a private psychiatrist 
from August 2005.  In this report, Dr. E.H. indicated that the 
Veteran had nightmares at least twice per week, waking up in 
panic and sweats lasting five minutes.  The Veteran also had 
flashbacks twice per month, and he averaged five to six hours of 
sleep per night.  Dr. E.H. described the Veteran as hyper-
vigilant, and indicated that the Veteran socialized infrequently.  
Dr. E.H. also reported that the Veteran's working memory was 75 
percent impaired, and that his anger, sadness and fear come upon 
him with no apparent triggers about 25 percent of the time.  Dr. 
E.H. also indicated that the Veteran felt depressed 25 percent of 
the time, with low energy and little interest in things, and that 
he had occasional crying spells.  Furthermore, the Veteran became 
angry and agitated easily.  Dr. E.H. opined that the Veteran was 
moderately compromised in his ability to sustain social and work 
relationships.  Dr. E.H. assigned the Veteran a Global Assessment 
of Functioning (GAF) score of 45.  The Veteran's treatment 
records from Dr. E.H. from July to December 2005 show findings 
consistent with the report provided by Dr. E.H.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994). The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).

The Veteran had a VA examination in May 2006.  At that time his 
symptoms included: recurrent and intrusive distressing 
recollections of his stressor, including images, thoughts or 
perceptions; efforts to avoid thoughts, feelings or conversations 
associated with the trauma; markedly diminished interest or 
participation in significant activities; feeling of detachment or 
estrangement from others; difficulty falling or staying asleep; 
irritability or outburst of anger; depression; and headaches.  
The examiner indicated that the Veteran's symptoms were not 
consistent or persistent, but were more episodic.  At this 
examination, the Veteran reported that he was close with his 
children, that he had friends and people he felt close to and 
that in his free time he went to the gym, sauna, or for a walk.  
There was no history of suicide attempts or assaultiveness.  

Upon examination, the Veteran was clean and neatly groomed.  He 
was cooperative and attentive and had a normal affect.  His mood 
was depressed, his attention was intact, and he was oriented to 
person, time and place.  There were no suicidal or homicidal 
ideations and the Veteran had no problems with activities of 
daily living.  Finally, the Veteran was able to get along with 
people in a work environment and there were no major work 
functioning problems.  The examiner assigned the Veteran a GAF 
score of 60.

The Veteran underwent another VA examination in April 2007.  At 
this time, the examiner noted that the Veteran had not worked in 
12 years, that he arranged for his own cooking and cleaning, that 
his physical health was fair, and that he did socialize some.  He 
had limited recreational and leisure pursuits.  Upon examination, 
the Veteran was alert, cooperative, casually but appropriately 
dressed, and friendly.  He answered questions and volunteered 
information.  There were no loosened associations or flight of 
ideas, and no bizarre motor movements or tics.  The Veteran's 
mood was calm and pleasant and his affect was appropriate.  He 
had some nightmares and intrusive thoughts.  There was no 
homicidal or suicidal ideations or intent, nor was there any 
impairment of thought processes or communication.  There were no 
delusions, ideas of reference or suspicion, and he was oriented 
times three.  His recent and remote memory were adequate.  His 
insight and judgment also appeared adequate, as did his 
intellectual capacity.  The examiner assigned the Veteran a GAF 
score of 58.

Resolving any reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's service-connected PTSD is more 
appropriately rated at 30 percent disabling for the entire period 
on appeal.  Central to this decision is the fact that the Veteran 
reports that he is generally functioning satisfactorily, and he 
exhibits no signs of inability to handle routine behavior, self-
care or conversation.  Additionally, the Veteran displayed a 
depressed mood during all but his most recent examination, and he 
has chronic sleep impairment as a result of his nightmares.  
There is also some level of memory impairment, which will be 
discussed in more detail below.  The Board finds that the 
evidence in support of a 30 percent rating is at least in 
equipoise with the evidence supporting a 10 percent rating.  
Therefore, the record supports an increased 30 percent evaluation 
throughout the rating period on appeal.

While a 30 percent evaluation is justified, a higher rating of 50 
percent is not warranted here.  Indeed, the Veteran does not 
display flattened affect, circumstantial, circumlocutory or 
stereotyped speech, weekly panic attacks, difficulty in 
understanding complex commands, impaired judgment, or impaired 
abstract thinking.  To the contrary, the medical evidence, as 
detailed in pertinent part above, expressly shows normal speech, 
communication and thought processes.  Furthermore, the Veteran 
has not endorsed panic attacks and no cognitive impairments, 
other than slight memory loss, have been identified or reported.

Moreover, the Veteran has not exhibited any other symptoms from 
which to conclude that his overall disability picture is 
characterized by occupational and social impairment with reduced 
reliability and productivity, or difficulty in maintaining 
effective work and social relationships.  Rather, the weight of 
the evidence demonstrates that the Veteran could engage in 
activities of daily living, had some social contacts and had some 
leisure pursuits.  He was close to his children and was thinking 
of re-marrying after two divorces, indicating non-isolative 
tendencies.  Furthermore, although the Veteran has not worked in 
many years due to a knee injury, the May 2006 examiner indicated 
that he would be able to get along in an occupational setting.  
Moreover, the evidence does not demonstrate a level of mood and 
motivation disturbances that would be consistent with a rating of 
50 percent.  In fact, during the Veteran's most recent 
examination, the examiner reported that the Veteran's mood was 
calm and pleasant.  

The Board acknowledges the private medical records indicate that 
the Veteran's memory was 75 percent impaired, which might suggest 
that he is entitled to a higher rating.  However, it is unclear 
at how the examiner arrived at such a specific finding of 75 
percent memory impairment.  The report itself made no reference 
to any particular testing done to assess memory or other 
cognitive functions.  Therefore, it is not apparent whether the 
noted memory impairment was based on the Veteran's subjective 
reports or on objective findings.  While either would concededly 
be competent evidence, the uncertainty as to the basis for the 
finding of 75 percent memory impairment diminishes its probative 
value.  Moreover, the Veteran's memory was shown to be adequate 
during subsequent examinations, which calls into question the 
accuracy of the August 2005 finding, in that memory impairment is 
not a symptom that one would expect to fluctuate significantly.  
Further, it is noted that the Veteran was able to deliver himself 
to his appointments and was able to provide his doctors with an 
adequate history.  VA outpatient records for treatment of the 
Veteran's other medical conditions show that he was able to 
arrive timely for these appointments, as well, and there is no 
indication from any of these records that the Veteran was memory-
impaired.  All of these factors call into question the validity 
of the findings rendered by the private psychiatrist in August 
2005.

Finally, even if the Board were to accept that the August 2005 
report was a true representation of the Veteran's memory at that 
time, a staged increase is still not deemed to be warranted.  
Indeed, that one symptom, standing alone, is not found to be 
commensurate with a disability picture characterized by the next-
higher evaluation.  Rather, based on the totality of symptoms 
discussed above, the Veteran's PTSD most nearly approximates the 
30 percent evaluation at every point during the rating period on 
appeal.  Indeed, even the August 2005 report itself only found 
the Veteran to be moderately compromised in his ability to 
sustain relationships, and though he was noted to socialize 
infrequently, this infers that he could and did socialize to some 
extent. 

The Board recognizes that the Veteran requested that more weight 
be afforded to the findings of the private psychiatrist than to 
the VA examiners, as it did in another Board decision, which the 
Veteran cited in his notice of disagreement.  However, although 
the Board strives for consistency in issuing its decisions, 
previously issued Board decisions will be considered binding only 
with regard to the specific case decided.  38 C.F.R. § 20.1303.  
Each case will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive law.  
Id.  In this case, for the reasons noted above, the Board does 
not find the private psychiatrist record to be the most probative 
evidence with respect to the Veteran's disability picture.  

In sum, the Board finds that a 30 percent rating appropriately 
reflects the severity of the Veteran's symptoms throughout the 
rating period on appeal.



Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Veteran's 
symptoms are described and encompassed by the regular rating 
criteria, and there are no symptoms that are unaccounted for.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot. Nevertheless, the 
Board briefly notes that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

Therefore, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

An initial rating of 30 percent for the Veteran's service-
connected PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


